Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed on August 20, 2020, the applicant has submitted an amendment filed on December 18, 2020, amending claims 1, 3-10 and 13-15, and cancelling claim 2. Independent claims 1 and 14 have been amended by incorporating the limitation of claim 2, and a newly added limitation divide/dividing each of the captured initial images into predetermined portions; 
Response to Arguments
The newly added limitations in independent claims 1 and 14 are not disclosed or fairly suugested by Duckett, III.  Thus, the 35 U.S.C. 102 rejection of claims 1, 5, and 14-16 has been withdrawn. 
Applicant’s arguments, see page 9 of the remarks, filed on December 18, 2020, with respect to the rejection of independent claims 1 and 14 under 35 U.S.C. 102 has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pulli, et al. (US 2016/0309141 A1) which will be discussed in the rejections below.
The amendment to claim 1 has cured the problem under 35 U.S.C. 112.
Amended claim 15 no longer has issues under 35 U.S.C. 101.
Claim Rejections - 35 USC § 112
Claims 1 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject the basis of image data from one or more of the captured initial images (emphasis added). . . ”, and it is unclear what this limitation is referring to.  Please clarify.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner’s Note

Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and are rejected under 35 U.S.C. 103 as being unpatentable over McDowall (us 2013/0038689 A1) in view of Pulli, et al. (US 2016/0309141 A1).
12. 	With regard to claim 1, as best understood, an optical scope system for capturing an image of a scene, i.e., tissue, the optical scope, i.e., endoscope, system (See for example, Figs. 2 and 8) comprising: a plurality of image sensors (See for example, items 810R and 815R, in Fig. 8A) each operable to capture a respective initial image of the scene, i.e., first and second images;
at least one lens (See for example, item 804, in Fig. 8A) to receive light from the scene  (See for example, paragraph 0286) and to form each initial image on each respective image sensor (See for example, paragraphs 0295-0296), each image sensor being located at a different respective distance from the at least one lens (See for example, paragraph 0292 and 0296); and an image processor (dual enhancement module, among others) operable to: divide each of the captured initial images into predetermined portions (See for example, paragraph 0298, lines 4-7); determine an image sharpness level for corresponding predetermined portions of each of the captured initial images (See for example, paragraph 0298, lines 4-7); determine the highest, i.e., larger, one of the determined image sharpness levels (See for example, paragraph 0298, lines 7-9); and
generate, on the basis of image data from each of the captured initial images, the captured image of the scene the basis of image data from one or more of the captured initial images so that a portion of the captured image of the scene corresponding to the corresponding predetermined portions of each of the captured initial images has a sharpness level equal to the determined highest, i.e., largest, image sharpness level (See for example, paragraph 0298, lines 
Therefore, it would have been obvious to combine McDowall with Pulli, et al. to obtain the invention as specified in claim 1.

	With regard to claim 5, the optical scope system according to claim 1, wherein each of the plurality of image sensors is located along a different respective optical path, i.e., shorter and longer path, with respect to the at least one lens (See for example, Fig. 8A of McDowall).
	With regard to claim 6, the optical scope system according to claim 1, wherein the at least one lens receives light from the scene captured by an optical instrument (See for example, Fig. 2) and to form the initial image of the scene on each image sensor using the received light, wherein the distance of each respective image sensor from the at least one lens is determined on the basis of one or more characteristics of the optical instrument (See for example, paragraph 0299 of McDowall).
	With regard to claim 11, the optical scope system according to claim 6, wherein the optical instrument is an endoscope (See for example, Fig. 2 and 8A of McDowall).
	With regard to claim 12, the optical scope system according to claim 11, wherein the endoscope is a medical endoscope (See for example, paragraph 0297 of McDowall)
	With regard to claim 13, an endoscopic system comprising an optical scope system according to claim 6 and an optical instrument configured to capture light from the scene for 
	Claim 14 is rejected the same as claim 1 except claim 14 is a method claim. Thus, argument similar to that presented above for claim 1 is applicable to claim 14.
	Claim 15 is rejected the same as claim 14. Thus, argument similar to that presented above for claim 14 is applicable to claim 15. Claim 15 distinguishes from claim 15 only in that it recites a non-transitory recording medium storing a computer program. Fortunately, McDowall (See for example, paragraph 0350) teaches this feature.
	Claim 16 is rejected the same as claim 1. Thus, argument similar to that presented above for claim 1 is applicable to claim 16.
13.    Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McDowall ‘689 in view of Pulli, et al ‘141 as applied to claims 1, 3 above, and further in view of Takenaga, et al. (US 2016/0286187 Al).
14.    With regard to claim 4, McDowall (as modified by Pulli, et al.) discloses all of the claimed subject matter as already addressed above in paragraph 12, and incorporated herein by reference. McDowall (as modified by Pulli, et al.) further discloses the image processor is operable to generate the portion of the captured image of the scene corresponding to the corresponding portions of the captured initial images by: transporting the image sharpness level of the one of the corresponding portions of the captured initial images which has the determined highest image sharpness level to the other corresponding portions of (See for example, paragraph 0293 of McDowall), combining the one of the corresponding portions of the captured initial images which has the determined highest image sharpness level with the other corresponding portions of the captured initial images to which the determined highest .
15.    Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McDowall ‘689 in view of Pulli, et al ‘141 as applied to claims 1, 3, 5-6 and 11-16 above, and further in view of Duckett, et al. (US 10,324,300 B2).
16.    With regard to claim 7, McDowall (as modified by Pulli, et al.) discloses all of the claimed subject matter as already addressed above in paragraph 12, and incorporated herein by reference. McDowall (as modified by Pulli, et al.) does not expressly call for a plurality of image sensor adjustment devices each operable to adjust the distance of a respective one of the image sensors from the at least one lens. However, Duckett, et al. (See for example, col. 5, lines 
	With regard to claim 10, the optical scope system according to claim 9, wherein the information for determining the distance of each respective image sensor from the at least one lens comprises (a) the distance of each respective image sensor from the at least one lens, (b) one or more optical properties of the optical instrument on the basis of which the controller is configured to calculate the distance of each respective image sensor from the at least one lens, or (c) an identifier of the optical instrument on the basis of which the controller is configured to consult a database in order to obtain the distance of each respective image sensor from the at least one lens or the one or more optical properties of the optical instrument for calculating the distance of each respective image sensor from the at least one lens (See for example, col. 5, lines 49-55 of Duckett, et al.).
17.    Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over McDowall ‘689 in view of Pulli, et al. and Duckett, et al. as applied to claims 7 and 10 above, and further in view of Iddan (2005/0143624 Al).
18.    With regard to claim 8, McDowall (as modified by Pulli, et al. and  Duckett, et al.) discloses all of the claimed subject matter as already addressed above in paragraph 16, and incorporated herein by reference. McDowall (as modified by Pulli, et al. and Duckett, et al.) does not expressly call for a user interface operable to receive information from a user for 
	With regard to claim 9, the optical scope system according to claim 7, comprising: an instrument interface operable to receive information from the optical instrument for determining the distance of each respective image sensor from the at least one lens; and a controller operable to control the image sensor adjustment devices to adjust the distance of each respective image sensor from the at least one lens on the basis the received information (See for example, paragraph 0050 of Iddan).
Conclusion
19. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
20. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL G MARIAM/Primary Examiner, Art Unit 2665